DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 1-13 and 18-34 in the reply filed on 11/20/2020 is acknowledged.  The traversal is on the ground(s) that Group I is drawn to a method of making and under 371 Lack of Unity Rules the method of making the product should be kept with the method.  This is not found persuasive because Group I is drawn to product, e.g., a host cell, not a method of making. Group II is drawn to a steviol glycoside which is not dependent on a method of production for its patentability.  It is noted that the same restriction of this Divisional application was made between these groups in parent case U.S. Application No. 15/328,365, now U.S. Patent no. 10,421,983. A steviol glycoside made isolated or produced by other means and its novelty in US practice does not depend on the host cell. The method of making the host cell is in the same group as the host cell.  The common general concept linking together all inventions is a recombinant host cell capable of producing at least one steviol glycoside, wherein the recombinant host cell is genetically modified. This concept is not novel since such recombinant host cells for producing steviol glycosides are known in the art. Brandle et al (Phytochemistry, 68(14). July 2007. Pp. 1855-1863) was cited in the Restriction requirement, see additionally (cited on IDS provided by Applicants):
-    WO 2014/191581 relates to a recombinant host ceil capable of producing at least one steviol glycoside, wherein said cell is genetically modified (refer to cl 1-38; ex 1-13).
-    WO 2011/1533781 relates to a recombinant host cell capable of producing at least one steviol glycoside, wherein said cell is genetically modified (refer to cl 1-120).
-    WO 2014/122328 relates to a recombinant host cell capable of producing at least one steviol glycoside, wherein said cell is genetically modified. For example, a gene encoding a sugar transporter (e.g. MFS transporter) (refer to cl 1-36; ex 3-5; pg 5) 

The common general concept linking together the subject-matter is a recombinant host cell capable of producing at least one steviol glycoside, wherein the host comprises a deletion of a gene encoding a transporter polypeptide.
This concept is not novel since such recombinant host cells are known in the art, for example: The technical problem to be solved can therefore be construed as the provision of an alternative recombinant host cell capable of producing at least one steviol glycoside, wherein said cell is genetically modified with respect to an alternative gene.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Specification
4.	The disclosure is objected to because of the following informalities: The specification in the first paragraph, should be amended to update the status of US Serial No. 16,328,365 which is now U.S. Patent No. 10, 421,983 .  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-13 and 18-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evolva SA (WO 2014/086890) in view of Brandle et al (Phytochemistry, 68(14). July 2007. Pp. 1855-1863), Yazaki et al (FEBS LETTERS, 580(4): 1183-1191. Feb. 2006), VIB VZW (WO 2011/151326) and Dundon et al (WO 2011/153144) and further in view of Hebling et al (Genbank Accession #: S64499. May 17, 1996).
	Evolva, Brandle, Yazaki, and the VIB VZW and Dundon et al references were provided by Applicants and cited on a PTO-1449.

 A recombinant host cell producing a steviol glycoside in a cell culture, wherein the recombinant host cell has a modified expression of an endogenous transporter gene encoding a transporter polypeptide, wherein the modified expression comprises increasing expression or activity of the endogenous transporter gene encoding the transporter polypeptide having at least 95% sequence identity to the amino acid sequence set forth in SEQ ID NO:38 above the level of expression or activity observed in a corresponding unmodified recombinant host cell;
wherein at least a portion of the steviol glycoside is transported from the recombinant host into the cell culture medium; and
wherein the host cell is a plant cell, a fungal cell, or a bacterial cell.
Evolva (WO 2014/086890) discloses on page 36 that the expression of endogenous steviol glycoside membrane transporter genes in yeast may be inhibited (modified) to inhibit secretion of glycosylated steviosides, i.e., to reduce transport into the medium.  The reference also discloses production of rebaudioside from recombinant yeast and its purification form the culture medium supernatant.  The instant claims provide alternative recombinant hosts with modified expressions of various endogenous transporter genes that are capable of synthesizing steviol glycosides and transporting them into the culture medium as described in the disclosure of WO 2014/086890, as well as over-expression.  Evola specifically recites
In some embodiments, the recombinant microorganism further can express recombinant genes involved in diterpene biosynthesis or production of terpenoid precursors, e.g., genes in the methylerythritol 4-phosphate (MEP) pathway or genes in the mevalonate (MEV) pathway discussed below, have reduced phosphatase activity, and/or express a sucrose synthase (SUS) as discussed herein. Rebaudioside A, Rebaudioside D, and Rebaudioside E Biosynthesis Polypeptides. The sucrose synthase (SUS) can be from any suitable organism. 
	See “Part III. Hosts” which recites any sutiable prokaryote and eukaryote for use in constructing the recombinant host cells.  Bacteria, yeast and fungi are exemplified.  


The role of transporters, such as ABC, in glucoside and steviol glucoside biosynthesis and vacuolar sequestration in plants is disclosed in Brandle and Yazaki. And, the modification of transporter expression and/or other well-known endogenous transporter proteins to increase yield of a variety of products in recombinant yeast is well known in the prior art as shown by WO 2011/151326 and Dundon et al (WO 2011/153144).  These two references specify many of the specific transporters of the description, e.g., tables 5A, 5B, 6A and 6B.  Dundon et al recites in paragaraphs [0008]-[0013] that a first aspect, the present invention relates to a recombinant microorganism for producing isobutanol, wherein said recombinant microorganism comprises an isobutanol producing metabolic pathway and wherein said recombinant microorganism is (a) engineered to reduce the expression and/or activity of one or more endogenous transporter proteins and/or is (b) substantially free of the expression and/or activity of one or more endogenous transporter proteins. In various embodiments described herein, one or more of the endogenous transporter proteins is selected from the group consisting of the oligopeptide transporter (OPT) superfamily, the ATP binding cassette (ABC) transporter superfamily, the major facilitator superfamily (MFS), and the amino acid-polyamine-organocation (APC) superfamily. In some embodiments, one or more of the endogenous transporter proteins is a yeast member of the OPT, ABC, MFS or APC superfamilies. In another embodiment, one or more of the endogenous transporter proteins is a member of the oligopeptide transporter (OPT) superfamily. In some 

	Hebling et al discloses a nucleic acid sequence which encodes a protein YGR181w from yeast (Saccharomyces cerevisiae).  It is taught to be a mitochondrial import inner membrane translocase subunit (transporter protein) and is 100% identical 
    PNG
    media_image1.png
    832
    770
    media_image1.png
    Greyscale

	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made that an MPT transporter could be used for the overexpression of steviol glucoside since the prior art teaches using recombinant hosts with various recombinant transporter genes for that purpose and the reference teaches 
 Absent unexpected results, SEQ ID NO: 38 would have been obvious a functional equivalent transporter gene to the recombinant transporters in the primary references.  




Prior art not presently relied on:
	Several prior art references have identified SEQ ID NO: 38 as a mitochondrial protein translocase transporter protein.  See Uniprot search results in SCORE and shown below:

    PNG
    media_image2.png
    858
    749
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    854
    757
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    650
    727
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    845
    742
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    848
    743
    media_image6.png
    Greyscale


  Nikjamp et al Microb. Cell Fact. 11:36-36(2012).
CC   -!- SIMILARITY: Belongs to the small Tim family.
CC       {ECO:0000256|SAAS:SAAS01049366}.



    PNG
    media_image7.png
    771
    734
    media_image7.png
    Greyscale


Argueson et al. Genome Res. 19:2258-2270(2009).
CC   -!- SIMILARITY: Belongs to the small Tim family.
CC       {ECO:0000256|SAAS:SAAS01049366}.
CC   -!- CAUTION: The sequence shown here is derived from an
CC       EMBL/GenBank/DDBJ whole genome shotgun (WGS) entry 


    PNG
    media_image8.png
    440
    725
    media_image8.png
    Greyscale

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.



/JENNIFER E GRASER/           Primary Examiner, Art Unit 1645                                                                                                                                                                                             	1/14/2021